Title: To George Washington from Thomas Jefferson, 21 March 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Mar. 21. 93.

Th: Jefferson with his respects to the President incloses him draughts of letters in the Algerine business. in that to Colo. Humphreys he proposes a modification of the former instructions in one point, on a presumption that the President will be disposed to approve it. he will wait on him to-day to know his pleasure, as also to submit to his consideration the question of Mr Genet’s reception in case of his arrival during the absence of the President.
